 Case 1:19-cv-02810-KAM-TAM Document 54 Filed 05/03/21 Page 1 of 1 PageID #: 480




May 3, 2021

VIA ECF
Hon. Sanket J. Bulsara
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Courtroom 324N
Brooklyn, New York 11201

       Re:     Durand, et al., v. Excelsior Care Group LLC d/b/a Cold Spring Hills Center for
               Nursing and Rehabilitation and Emanuel, Docket No. 1:19-cv-02810-KAM-SJB

Dear Judge Bulsara:

        This firm represents Defendant Excelsior Care Group LLC d/b/a Cold Spring Hills Center for
Nursing and Rehabilitation (“CSH”) in the above-referenced action. In accordance with Your Honor’s
Status Report Order dated March 19, 2021, we write jointly with Plaintiffs’ counsel to provide an update
on the progress of settlement discussions.

       The parties have just recently reached an agreement in principle to resolve all of Plaintiffs’ wage
and hour and related claims, and are now in the process of finalizing their agreement. To provide sufficient
time for the parties to do so, the parties respectfully request that the Court set a control date of May 21,
2021 for the parties to provide a status report to the Court concerning the disposition of Plaintiffs’ wage
and hour claims, and to propose an updated briefing schedule as to any dispositive motions for the
remaining discrimination-related claims.

       Thank you for your time and attention to this matter.


                                                         Respectfully Submitted,

                                                         /s/ Samuel J. Bazian
                                                         Samuel J. Bazian


cc: All Counsel of Record (via ECF)




                      1633 Broadway, 46th Floor, New York, NY 10019 | Telephone: 212.867.5620
